DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton et al. (US 20130018400 A1, January 17, 2013) (hereinafter “Milton).
Regarding claims 1 and 13-15, Milton teaches a powered handle for a surgical instrument (and method of use), the handle (2, Fig. 1) comprising: 
a processor (“Depending on torque values 40, a wear or utilization factor (UF) is calculated by the control console [comprising processor].”  See [0029].  See also [0034]); and 
at least one component having a predetermined end of life, wherein the predetermined end of life is compared with an actual use of the at least one component; and (“In combination, the sum of all utilization factors accumulated over time forms a degree of utilization (Utilization Level) that can be shown for the user on a display--such as a ‘bar graph’ or a percentage of usage indicated on a display. Thus in specific embodiments the Utilization Level (UL) represents a cutting accessory's wear in % and is an indication of its actual remaining lifetime. Optionally an acoustic and/or light alarm will indicate if a high level of utilization has been reached; for instance 85%.”  See [0029]).
a monitoring circuit configured to monitor the actual use of the at least one component, wherein the processor is configured to calculate an actual end of life of the at least one component based on the monitored actual use of the at least one component (“The torque signals from force transducers 22 or specific torque transducer 27 on the motor or coupling assembly are received and calculated in the control console 1. Depending on torque values 40, a wear or utilization factor (UF) is calculated by the control console.”  See [0029]).
Regarding claim 2, Milton teaches a powered handle for a surgical instrument, wherein the component is at least one of a motor, a gear, or an electronic component.  See, e.g., [0033].
Regarding claim 3, as discussed above, Milton teaches a powered handle for a surgical instrument, wherein the actual use of the at least one component monitored by the monitoring circuit is at least one of a number of cycles, a number of uses, a type of use, or an operating temperature of the at least one component.  See also [0015], [0032] (describing various utilization factors, such as temperature, number of rotations).
Regarding claims 4-7, Milton teaches a powered handle for a surgical instrument, wherein the actual end of life of the at least one component is greater than the predetermined end of life of the at least one component (as recited in claim 4); wherein the actual end of life of the at least one component is adjusted in response to the actual use of the at least one component (as recited in claim 5); wherein in calculating the actual end of life of the at least one component, the actual end of life is calculated based on the actual use of the at least one component relative to a use of the surgical instrument as a whole (as recited in claim 6); wherein in calculating the actual end of life of the at least one component, the actual end of life is calculated based on the actual use of the at least one component relative to use of another at least one component (as recited in claim 7).  See, e.g., [0028], [0032] (disclosing various utilization factors of different components and the instrument as a whole), [0043] (disclosing alternative embodiments that consider context of use).
Regarding claims 8-10, Milton teaches a powered handle for a surgical instrument, further comprising a sensor configured to detect at least one of failure or impending failure of the at least one component, wherein in a case where the at least one of failure or impending failure is detected the sensor transmits a signature to alert a user to replace the at least one component, the handle or the surgical instrument (as recited in claim 8); wherein the signature is at least one of an audible signature or an electronic signature (as recited in claim 9); wherein upon detecting at least one of failure or impending failure the processor disables the handle from future use upon receipt of the electronic signature (as recited in claim 10).  See, e.g., para [0029] (disclosing various signatures or indications), [0032] (“… the control console 1 may be configured to limit or prevent further operation of the cutting accessory in dependence of the calculated utilization level.”).
Regarding claims 11-20, as discussed above, Milton teaches a powered handle for a surgical instrument (and method of use) comprising an end effector; a handle operatively associated with the end effector, the handle including a processor; at least one component having a predetermined end of life, wherein the predetermined end of life is compared with an actual use of the at least one component; and a monitoring circuit configured to monitor the actual use of the at least one component and transmit actual use of the at least one component to the processor, wherein the processor is configured to calculate the actual end of life based on the monitored use of the at least one component (as recited in claim 11); wherein the at least one component is disposed within the end effector (as recited in claim 12); further comprising a sensor configured to detect at least one of failure or impending failure of the at least one component, wherein in a case where the at least one of failure or impending failure is detected the sensor transmits a signature to alert the user to replace the at least one component, the handle or the surgical instrument (as recited in claim 13); a method for using a surgical instrument, the method comprising: gathering usage of a component of a surgical instrument, the surgical instrument including: a processor; the component having a predetermined end of life, wherein the predetermined end of life is compared with an actual use of the at least one component; a monitoring circuit configured to monitor the actual use of the at least one component; and a handle operatively associated with an end effector; and calculating the actual end of life of the at least one component based on the gathered usage of the component (as recited in claim 14); wherein gathering usage is based on at least one of a number of cycles or uses, a type of use, or an operating temperature of each of the at least one component (as recited in claim 15); wherein calculating the actual end of life of the at least one component is based on the gathered usage of the at least one component relative to the use of the surgical instrument as a whole (as recited in claim 16); wherein calculating the actual end of life of the at least one component is based on the gathered usage of the at least one component relative to a use of another component (as recited in claim 17); further comprising detecting at least one of failure or impending failure of the at least one component, wherein transmitting a signature based on the at least one of failure or impending failure of at least one component (as recited in claim 18); wherein transmitting a signature, includes transmitting an electronic signature to the processor to disable the handle from future use (as recited in claim 19); wherein transmitting a signature, includes transmitting an audible signature to the user to replace the component, handle, or surgical instrument (as recited in claim 20).

Prior Art of Record
The prior art made of record and not relied upon is considered to be pertinent to applicant's disclosure.
Chin et al. (US 5425375 A, June 20, 1995) (hereinafter “Chin”). Chin teaches teach a component (22, Fig. 2) configured to transmit a signature to the processor (43, Fig. 2) when the component is in proximity to its usage limit (“If the ‘cycles’ integer exceeds the maximum number of usage cycles recommended by the manufacturer, warning indicator 51 is activated to alert the user of catheter probe 22.”  See 4:53-56).  Note that Chin teaches utilization of sensors (e.g., 37, Fig. 2) and gathering sensor data in EEPROM (36, Fig. 2).  
Kishi (US 20120143211 A1, June 7, 2012).  Kishi teaches disabling the surgical instrument when a component is past its usage limit (“When the count cnt is 0 in step S1, that is, when the surgical instrument distal end 200 has no remaining life, the operation of the surgical instrument distal end 200 is locked [i.e., disable] by the lock mechanism 201a, for example, as shown in FIG. 4 (step S4).”  See para [0045].  See also para [0046], [0048]).  
Kimball et al. (US 20130253480 A1, September 26, 2013) (hereinafter “Kimball”).  Kimball teaches transmitting usage data for surgical instrument to servers (i.e., construed as cloud) in order to improve surgical instrument usage data management.  See, e.g., para [0075], [0077], [0081] and Fig. 8A. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792